Lehman, J.
(dissenting.) The defendants authorized . the plaintiffs to .obtain a first mortgage loan for $5,000 and a second mortgage loan for $1,250 upon premises owned by *420the defendant Catherine Fraser and agreed to pay them a commission of $47.5 for their services. The plaintiffs procured written acceptances of the loan. The larger loan was taken by the Lawyers Title Insurance and Trust Company, and it was arranged that the loan should close on April twenty-sixth, subsequently adjourned till April twenty-ninth. When the original date for closing was fixed, the plaintiffs testified: “ Mr. Fraser wanted it to close as soon as possible.” Before April twenty-ninth the Lawyers Title Company raised an objection to the title which had previously been guaranteed by the Title Guarantee and Trust Company, and a suggestion was made that the latter company, having already guaranteed the title, should give the former company a letter of indemnity. Some negotiations with the Title Guarantee and Trust Company followed. They took the position that the title guaranteed by them was good, but they would not give the Lawyers Title Insurance Company a letter of indemnity without payment. The defendants on May fifth wrote .the plaintiffs, stating their position and suggesting that they pay such charges out of their commission ; but the plaintiffs refused this suggestion, and no fault can be found with them for their refusal. FFo further communications passed between the parties until May twelfth, when the plaintiffs informed the defendants that the Lawyers Title Insurance Company would close the loan on May thirteenth. On that date the company was ready, able and willing to close the loan, but the defendants refused “ as they had no further use for the money.”
Upon these facts the trial justice gave judgment for the plaintiffs. The justice stated his position plainly, saying: “ I don’t think it is necessary to cross-examine him any more. I just want to give my opinion of this ease as it stands now and hear the argument of counsel. I don’t think we need any more testimony. Right now it looks to me as though the Frasers had authorized the plaintiffs to procure the loan. The plaintiffs went ahead, got the parties ready, willing and able to furnish the money; that there was a defect in the title, which, of course, was no fault of Sugarman, and that the loan was put through as soon as the *421defect was cleared up; therefore, they have done all that they agreed to do, and that, while it might not have been consummated finally, they have earned their commission and they are entitled to it.”
Of course, if by defect in the title the trial justice meant a defect making the title unmarketable, his view is not supported by the evidence. The testimony shows only a claim of defect, raised by one title company and denied by another and, apparently, subsequently abandoned by the first company. At most this testimony would, therefore, show a colorable claim of defect. Under such circumstances, while the plaintiffs might be entitled to commissions earned by obtaining a purchaser, they are not entitled to commissions for obtaining a loan. The distinction between the cases has been pointed out frequently by various 'appellate ■ courts, the last opinion being the opinion of this court written by myself in Steele v. Lippman, 115 N. Y. Supp. 1099. “A broker has not performed his whole contract when he has secured an offer to loan upon the terms set forth by the borrower, but must actually secure a mortgage loan unless the loan fails through the fault of the borrower.” See also Crasto v. White, 52 Hun, 473; Ashfield v. Case, 92 App. Div. 452; Duckworth v. Rogers, 109 id. 168.
There is no proof that the loan failed through the fault of the borrower; there is no evidence that the defendants’ title was defective on April twenty-ninth. It is undisputed that, when they accepted the offer to loan and fixed the time for closing, they stated that they wanted to close as soon as possible. A letter from them dated May third states that they “ take the position along with the Title Guarantee and Trust Company that the title is absolutely all right. At your request we will take the matter up with the Lawyers Title Company and see if they can be satisfied upon the proposition. If they have any law upon it it will do them no harm to show it. We will let you know to-morrow, but our client insists upon closing the matter at once.33
There is no dispute that, after May fifth, no suggestion was made that the matter was kept open, and I can, therefore, not find that their refusal to proceed on May twelfth, *422after they had made other arrangements, was unreasonable. The loan, therefore, failed of consummation without fault of the defendants, and the plaintiffs are not entitled to compensation even though the failure was not due to their fault.
The judgment should he reversed and a new trial granted, with costs to appellants to abide the event.
Judgment affirmed.